DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a handle that is slid linearly”. This renders the claim indefinite, since “a handle” is previously recited in claim 1, from which claim 2 depends, and it is unclear if the multiple recitations of “a handle” are intended to refer to the same structural element, or different elements entirely. Appropriate correction is required.  
Claim 4 recites “wherein the input force from ten handle causes the work to rotate and operate the worm gear”. This limitation is awkwardly worded and renders the claim indefinite, as the term “ten handle” is unclear, and the phrase “the work” is vague and lacks proper antecedent basis. Appropriate correction is required.  
Claims 9 and 10 recite “a handle”. This renders the claim indefinite, since “a handle” is previously recited in claim 1, from which claim 9 depends, and it is unclear if the multiple recitations of “a handle” are intended to refer to the same structural element, or different elements entirely. Appropriate correction is required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 12, 14-16, 18, 21, and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Tremblay et al. (US 2001/0019211) (hereinafter Tremblay).
Regarding claim 1, Tremblay discloses a method of operating a fenestration unit including a frame (Figures 1-4 and 16-17, elements 16 and 16”), a sash (Figures 1-4 and 16-17, elements 12 and 12”) hinged to the frame, and an operator assembly for pivoting the sash an open position and a closed position, the method comprising: sliding a handle (Figures 3-4 and 16-17,  element 134, also see element 134”) of a slide mechanism (Figures 3-4 and 16-17, considered at least elements 148 and 20, or 20” as shown in Figures 16-17) of the operator assembly in a first direction, the slide mechanism being operatively coupled to a drive mechanism (Figures 3-4 and 16-17, considered at least elements 46 and 60) of the operator assembly such that sliding the handle of the slide mechanism in the first direction causes the drive mechanism to impart an opening force on the sash toward the open position; and sliding the handle of the slide mechanism in a second direction causes the drive mechanism to impart a closing force on the sash (See at least paragraphs [0110-0114]). Examiner notes that element 140 is considered to “slide” in an arcuate motion along the frame, as element 148 slides linearly, in order to impart the opening force and the closing force, respectively, on the sash. Additionally, as shown in Figures 16-17, forked portion of handle (element 134”) slides linearly.

Regarding claim 2, as best understood, Tremblay discloses wherein the slide mechanism is associated with the frame and includes a handle (Figures 3-4 and 16-17, element 134, also see element 134”) that is slid linearly along the frame to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash. (Examiner notes that element 148 is considered to be part of the handle and also slides linearly).
Regarding claim 5, Tremblay discloses wherein the slide mechanism is slid along a first axis (See Figures 3-4 and 16-17) resulting in an actuation force on the drive mechanism imparting the opening force and the closing force, respectively, on the sash, wherein the actuation force resulting is along a second axis that is at an angle to the first axis  (See Figures 16-17, the resultant actuation force is considered to be along the pivot axis of element 60”, which is area element 68”).  
Regarding claim 6, Tremblay discloses wherein the first and second axes are generally perpendicular (See Figures 3-4 and 16-17, the linear sliding axis of elements 20 and 148 is perpendicular to pivot axis 68”). 
Regarding claim 12, Tremblay discloses further wherein the handle being slid is located on a first jamb of the frame (See at least Figure 1).  
Regarding claim 14, Tremblay discloses wherein the handle being slid is arranged to project interiorly from the interior side of the fenestration unit (See at least Figures 1 and 16).  
Regarding claim 15, Tremblay discloses a method of operating a fenestration unit comprising: translating a handle (Figures 3-4 and 16-17, element 134, also see element 134”) of a slide mechanism (Figures 3-4 and 16-17, considered at least elements 148 and 20, or 20” as shown in Figures 16-17)  of an operator assembly in a first direction, the operator assembly including the slide mechanism being operatively coupled to a drive mechanism (Figures 16-17, considered at least elements 46” and 60”) such that translating the handle of the slide mechanism in the first direction causes the drive mechanism to impart an opening force on a sash of the fenestration unit toward an open position; and translating the handle of the slide mechanism in a second direction causes the drive mechanism to impart a closing force of the sash of the fenestration unit toward a closed position (See at least paragraphs [0110-0114]).  
Regarding claim 16, Tremblay discloses wherein the slide mechanism is associated with a frame (Figures 1-4 and 16-17, elements 16 and 16”) of the fenestration unit and translating the handle along the frame causes theU.S. Patent Application No. 17/576,343 Page 5 drive mechanism to impart the opening force and the closing force, respectively, on the sash.  
Regarding claim 18, Tremblay discloses wherein translating the handle of the slide mechanism in the first direction is along a first axis and results in an actuation force on the drive mechanism which imparts the opening force and the closing force (See at least paragraphs [0110-0114]), respectively, on the sash, wherein the resulting actuation force is along a second axis that is generally perpendicular to the first axis (See Figures 3-4 and 16-17, the resultant actuation force is considered to be along the pivot axis of element 60”, which is area of element 68”, and the linear sliding axis of elements 20 and 148 is perpendicular to pivot axis 68”).  
Regarding claim 21, Tremblay discloses a method of operating a fenestration unit comprising: moving a handle (Figures 3-4 and 16-17, element 134, also see element 134”) of a slide mechanism (Figures 3-4 and 16-17, considered at least elements 148 and 20, or 20” as shown in Figures 16-17) of an operator assembly along a first axis of a frame of the fenestration unit in a first direction, the operator assembly including the slide mechanism being operatively coupled to a drive mechanism (Figures 3-4 and 16-17, considered at least elements 46 and 60) such that translating the handle of the slide mechanism along the first axis of the frame of the fenestrationU.S. Patent Application No. 17/576,343Page 6 unit in the first direction causes an actuation force on the drive mechanism along a second axis which imparts an opening force on a sash of the fenestration unit toward an open position; and moving the handle of the slide mechanism in a second direction along the first axis of the frame of the fenestration unit which causes an actuation force on the drive mechanism (See Figures 3-4 and 16-17, the resultant actuation force is considered to be along the pivot axis of element 60”, which is area of element 68”) along the second axis which imparts a closing force on the sash of the fenestration unit toward a closed position (See at least paragraphs [0110-0114]).
Regarding claim 23, Tremblay discloses wherein the first axis and the second axis are generally perpendicular (See Figures 3-4 and 16-17, the linear sliding axis of elements 20 and 148 is perpendicular to pivot axis 68”).  

 
Claims 1, 3-4, 15, and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Briggs et al. (US 5,839,229) (hereinafter Briggs).
Regarding claim 1, Briggs discloses a method of operating a fenestration unit including a frame, a sash hinged to the frame, and an operator assembly for pivoting the sash an open position and a closed position, the method comprising: sliding a handle (Figures 1-2, element 11) of a slide mechanism of the operator assembly in a first direction (Figures 1-3, element 11 is considered to “slide” in a “clockwise” or “counterclockwise” rotational manner for operation), the slide mechanism being operatively coupled to a drive mechanism (Figures 1-2, considered at least elements 10-15 and 26-29) of the operator assembly such that sliding the handle of the slide mechanism in the first direction causes the drive mechanism to impart an opening force on the sash toward the open position; and sliding the handle of the slide mechanism in a second direction causes the drive mechanism to impart a closing force on the sash.  
Regarding claim 3, Briggs discloses wherein the drive mechanism includes a rotary gearbox (Figures 1-2, considered at least elements 11-14) and a linkage assembly (Figures 1-2, considered at least elements 26-29) operatively coupled between the rotary gearbox and the sash (See Figures 1-2, elements 26-29 are considered to be “operatively coupled between” elements 11-14 and element 25), the rotary gearbox receiving an input force from sliding the handle and translating the input force to the opening and closing forces on the sash through the linkage assembly.  
Regarding claim 4, as best understood, Briggs discloses wherein the rotary gearbox includes a worm and a worm gear (Figures 1-2, elements 13 and 14, See at least column 4, lines 28-35) wherein the input force from ten handle causes the work to rotate and operate the worm gear.  
Regarding claim 15, Briggs discloses a method of operating a fenestration unit comprising: translating a handle (Figures 1-2, element 11) of a slide mechanism (Figures 1-3, considered at least elements 15, 24, 23) of an operator assembly in a first direction (considered “clockwise” or “counterclockwise” rotation), the operator assembly including the slide mechanism being operatively coupled to a drive mechanism such that translating the handle of the slide mechanism in the first direction causes the drive mechanism to impart an opening force on a sash of the fenestration unit toward an open position; and translating the handle of the slide mechanism in a second direction causes the drive mechanism to impart a closing force of the sash of the fenestration unit toward a closed position.  
Regarding claim 21, Briggs discloses a method of operating a fenestration unit comprising: moving a handle (Figures 1-2, element 11) of a slide mechanism (Figures 1-3, considered at least elements 15, 24, 23) of an operator assembly along a first axis of a frame of the fenestration unit in a first direction (See Figures 1-3, considered “clockwise” or “counterclockwise” rotational movement about axis at element 13), the operator assembly including the slide mechanism being operatively coupled to a drive mechanism (Figures 1-2, considered at least elements 10-15 and 26-29) such that translating the handle of the slide mechanism along the first axis of the frame of the fenestration U.S. Patent Application No. 17/576,343Page 6 unit in the first direction causes an actuation force on the drive mechanism along a second axis which imparts an opening force on a sash of the fenestration unit toward an open position; and moving the handle of the slide mechanism in a second direction along the first axis of the frame of the fenestration unit which causes an actuation force on the drive mechanism along the second axis which imparts a closing force on the sash of the fenestration unit toward a closed position.  


Claims 1-3, 5-8, 11, 13-18, and 21-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Erickson et al. (US 2018/0163451) (hereinafter Erickson).
Regarding claims 1, 15, and 21, Erickson discloses a method of operating a fenestration unit including a frame (Figure 1A, element 16), a sash (See Figure 2A) hinged to the frame, and an operator assembly for pivoting the sash an open position and a closed position, the method comprising: sliding a handle (Figure 2A, element 20) of a slide mechanism (Figure 3A, elements 124) of the operator assembly in a first direction, the slide mechanism being operatively coupled to a drive mechanism (Figure 3A, elements 104, 142, 144, 146, 148, 105) of the operator assembly such that sliding the handle of the slide mechanism in the first direction causes the drive mechanism to impart an opening force on the sash toward the open position; and sliding the handle of the slide mechanism in a second direction causes the drive mechanism to impart a closing force on the sash. 
Regarding claim 2, Erickson discloses wherein the slide mechanism is associated with the frame and includes a handle (Figure 2B, element 20) that is slid linearly along the frame to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash.
Regarding claim 3, Erickson discloses wherein the drive mechanism includes a rotary gearbox (Figure 3A, elements 142, 144, 146, 148) and a linkage assembly (Figure 2B, element 104) operatively coupled between the rotary gearbox and the sash, the rotary gearbox receiving an input force from sliding the handle and translating the input force to the opening and closing forces on the sash through the linkage assembly.
Regarding claim 5, Erickson discloses wherein the slide mechanism is slid along a first axis resulting in an actuation force on the drive mechanism imparting the opening force and the closing force, respectively, on the sash, wherein the actuation force resulting is along a second axis that is at an angle to the first axis (Figures 3A and 3B).
Regarding claim 6, Erickson discloses wherein the first and second axes are generally perpendicular (See Figures 3A and 3B).  
Regarding claim 7, Erickson discloses wherein the operator assembly further comprises a transfer mechanism including a drive belt (Figure 4, element 150, see paragraph [0032]) operatively coupling the slide mechanism to the drive mechanism.  
Regarding claim 8, Erickson discloses wherein the drive belt extends along a portion of the frame associated with the slide mechanism (See Figure 4), and then along another portion of the frame (Figure 4, element 150 extends around drive gear shown bit not labeled) with which the drive mechanism is associated.  
Regarding claim 11, Erickson discloses wherein the drive mechanism includes a drive pulley (Figure 4, element 150 extends around drive pulley shown but not labeled, See paragraph [0031-0032]) configured to impart the opening force toward the open position and the closing force, toward the closed position, respectively on the sash in response to sliding the handle.  
Regarding claim 13, Erickson discloses wherein the handle being slid is arranged to project inwardly toward the center of the fenestration unit (See Figure 2B).
Regarding claim 14, Erickson disclose wherein the handle being slid is arranged to project interiorly from the interior side of the fenestration unit (See Figure 2B).
Regarding claim 16, Erickson discloses wherein the slide mechanism is associated with a frame of the fenestration unit and translating the handle along the frame causes theU.S. Patent Application No. 17/576,343 Page 5 drive mechanism to impart the opening force and the closing force, respectively, on the sash (See at least Figures 2A-2B).
Regarding claim 17, Erickson discloses wherein the drive mechanism includes a drive pulley (Figure 4, element 150 extends around drive pulley shown but not labeled, See paragraph [0031-0032]) configured to impart the opening force toward the open position and the closing force, toward the closed position, respectively on the sash in response to translating the handle.  
Regarding claim 18, Erickson discloses wherein translating the handle of the slide mechanism in the first direction is along a first axis and results in an actuation force on the drive mechanism which imparts the opening force and the closing force, respectively, on the sash, wherein the resulting actuation force is along a second axis that is generally perpendicular to the first axis (See at least Figures 2A-3B) .  
Regarding claim 22, Erickson discloses wherein the drive mechanism includes a drive pulley (Figure 4, element 150 extends around drive pulley shown but not labeled, See paragraph [0031-0032]) configured to impart the opening force toward the open position and the closing force toward the closed position, respectively on the sash in response to moving the handle.  
Regarding claim 23, Erickson discloses wherein the first axis and the second axis are generally perpendicular.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Micinski et al. (US 11,002,057) (hereinafter Micinski) in view of Van Klompenberg et al. (US 8,376,019) (hereinafter Van Klompenberg).
Regarding claims 1, 15, and 21, Micinski discloses a method for operating a fenestration unit comprising: a frame (Figures 1-6, element 101); a sash (Figures 1-6, element 107) hinged to the frame such that the sash pivotable between an open position and a closed position; and an operator assembly configured to transition the sash between the open and closed positions, the operator assembly including, a drive mechanism (See Figures 1-6, considered at least elements 114-122 and 129-141) configured to impart an opening force on the sash toward the open position and a closing force on the sash toward the closed position, and a slide mechanism (See Figures 1-6, considered at least element 148, also See Figure 12-15, elements 160-161 and 148” for embodiment including a belt drive) operatively coupled to the drive mechanism, the slide mechanism being slidable to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash. 
Examiner notes that a user operates the fenestration unit of Micinski by manually “sliding” a portion of element 148 in a vertical manner along a first axis of a frame of the fenestration unit in a first direction, such that translating the slide mechanism along the first axis of the frame of the fenestrationU.S. Patent Application No. 17/576,343Page 6 unit in the first direction causes an actuation force on the drive mechanism along a second axis which imparts an opening force on a sash of the fenestration unit toward an open position. Examiner additionally notes that Van Klompenberg teaches that it is known in the art to configure a window system including a belt drive system for enabling operation of a feature of the system. The belt drive system including a belt and a handle (See Van Klompenberg, Figure 17A, element 1160) that is slidable along the frame to cause the drive mechanism to impart an opening force and a closing force, such that the handle is joined to the belt, and slidable in a vertical channel (Figure 17A, element 67) for enabling manual user operation of the feature of the window system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt driven window assembly of Micinski such that it includes a sliding handle joined to the belt, accessible and slidable in a vertical channel, as taught by Van Klompenberg, for driving the sliding belt mechanism of Micinski, since a vertically sliding handle contained in a channel would be aesthetically desirable  to various consumers when compared to the exposed belt of Micinski, and since a sliding handle for operating the belt system of Micinski would provide improved ergonomics, and would function as intended for the system of Micinski. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 2, Micinski as modified by Van Klompenberg for claim 1 above teaches wherein the slide mechanism is associated with the frame and includes a handle (See Van Klompenberg, Figure 17A, element 1160) that is slidable along the frame to cause the drive mechanism to impart the opening force and the closing force, respectively, on the sash.
Regarding claims 5 and 6, Micinski discloses, wherein the slide mechanism is slidable along a first axis resulting in an actuation force on the drive mechanism to impart the opening force and the closing force, respectively, on the sash, wherein the resultant actuation force is along a second axis that is at an angle to the first axis (See Figures 3A and 3B), and wherein the first and second axes are generally perpendicular (See Figures 3A and 3B, vertical movement of element 148 causes perpendicular, horizontal movement of at least element 135).
Regarding claim 7, Micinski as modified by Van Klompenberg for claim 1, above teaches wherein the operator assembly further comprises a transfer mechanism including a drive belt (See Micinski, Figures 12-14, element 148”, See Van Klompenberg, Figure 17A, element 1112) operatively coupling the slide mechanism to the drive mechanism.
Regarding claim 8, Micinski discloses wherein the drive belt extends along a portion of the frame associated with the slide mechanism, and then along another portion of the frame with which the drive mechanism is associated (See Figures 12-14, element 148” extends around top and bottom pullies (area of elements 160 and 163), so element 148” is considered to extend along two parallel sections of the vertical frame member, as well as the area of elements 163 and 160).  
Regarding claim 11, Micinski discloses wherein the drive mechanism includes a drive pulley (See at least Figure 3B, element 140, and Figure 11, element 156 and Figure 14, element 163) configured to impart the opening force toward the open position and the closing force, toward the closed position, respectively on the sash in response to sliding the handle.  
Regarding claim 12, Micinski as modified by Van Klompenberg for claim 1 above teaches wherein the handle being slid is located on a first jamb of the frame (See at least Figures 3A-3B and 10-15).  
Regarding claims 13 and 14, Micinski as modified by Van Klompenberg for claim 1 above teaches wherein the handle being slid is arranged to project inwardly toward the center of the fenestration unit and wherein the handle being slid is arranged to project interiorly from the interior side of the fenestration unit.  Examiner notes that the handle is a three-dimensional structural feature, and would be considered to “project inwardly toward the center of the fenestration unit” and “project interiorly from the interior side of the fenestration unit”. Examiner additionally notes that it would have been an obvious matter of design choice to modify the handle of Micinski in view of Van Klompenberg such that it projects in a direction accessible to the user, since this would be logical and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding claim 16, Micinski as modified by Van Klompenberg for claim 15 above teaches wherein the slide mechanism is associated with a frame of the fenestration unit and translating the handle along the frame causes theU.S. Patent Application No. 17/576,343 Page 5 drive mechanism to impart the opening force and the closing force, respectively, on the sash.  
Regarding claim 17, Micinski as modified by Van Klompenberg for claim 15 above teaches wherein the drive mechanism includes a drive pulley (See at least Figure 3B, element 140, and Figure 11, element 156 and Figure 14, element 163) configured to impart the opening force toward the open position and the closing force, toward the closed position, respectively on the sash in response to sliding the handle.  
Regarding claim 18, Micinski as modified by Van Klompenberg for claim 15 above teaches wherein translating the handle of the slide mechanism in the first direction is along a first axis and results in an actuation force on the drive mechanism which imparts the opening force and the closing force, respectively, on the sash, wherein the resulting actuation force is along a second axis that is generally perpendicular to the first axis.  
Regarding claim 22, Micinski as modified by Van Klompenberg for claim 21 above teaches wherein the drive mechanism includes a drive pulley (See at least Figure 3B, element 140, and Figure 11, element 156 and Figure 14, element 163) configured to impart the opening force toward the open position and the closing force, toward the closed position, respectively on the sash in response to sliding the handle.  
Regarding claim 23, Micinski discloses wherein the first axis and the second axis are generally perpendicular.  

Allowable Subject Matter
Claims 19-20 and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634